Per Curiam.
The judgment of nonsuit must be affirmed on authority of Goldstein v. R. R., 203 N. C., 166, 165 S. E., 337, and Weston v. R. R., 194 N. C., 210, 139 S. E., 237. These cases are controlling upon the facts presently appearing of record.
The case of Dickey v. R. R., 196 N. C., 726, 147 S. E., 15, cited and relied upon by plaintiffs, is distinguishable in that no town ordinance was being violated by the defendant at the time of the accident as was the situation in Biekey s case, supra.
The pertinent authorities are assembled in Sessoms v. R. R., 208 N. C., 844, 182 S. E., 112.
Affirmed.